                UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

 UNITED STATES OF AMERICA       )            DOCKET NO. 1:19CR63
                                )
                                )            GOVERNMENT’S MOTION
  v.                            )            TO EXTEND TIME TO
                                )            FILE OBJECTIONS TO THE
 JOSEPH CECIL VANDEVERE         )            PRESENTENCE INVESTIGAION
 ______________________________ )            REPORT

      NOW COMES the United States of America, by and through R. Andrew

 Murray, United States Attorney for the Western District of North Carolina, and

 moves to extend the deadline for the Government’s responses to Defendant’s

 draft Presentence Investigation Report (PSR) until February 19, 2020.

      The Government’s responses to the motions are due February 12, 2020.

The United States seeks additional time to acquire records related to Defendant’s

military service history and to compute whether an additional enhancement may

apply. Defense counsel has been consulted about this request and has no

objection to the requested extension.


      RESPECTFULLY SUBMITTED, this the 12th day of February, 2020.




                         R. ANDREW MURRAY
                         UNITED STATES ATTORNEY

                                        1

     Case 1:19-cr-00063-MOC-WCM Document 47 Filed 02/12/20 Page 1 of 2
                  /S/ DAVID A. THORNELOE
                  ASSISTANT UNITED STATES ATTORNEY
                  NC Bar #54463
                  U.S. Courthouse
                  100 Otis Street, Room 233
                  Asheville, NC 28801
                  (828) 271-4661
                  Email:david.thorneloe@usdoj.gov




                               2

Case 1:19-cr-00063-MOC-WCM Document 47 Filed 02/12/20 Page 2 of 2
